COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Overton
Argued at Norfolk, Virginia


NORFOLK SHIPBUILDING &
 DRYDOCK CORPORATION
                                            MEMORANDUM OPINION * BY
v.            Record No. 1257-96-1         JUDGE NELSON T. OVERTON
                                              NOVEMBER 26, 1996
ARTHUR J. ROBINSON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
              Gerard E. W. Voyer (Donna White Kearney;
              Taylor & Walker, P.C., on brief), for
              appellant.

              John H. Klein (Matthew H. Kraft; Rutter &
              Montagna, L.L.P., on brief), for appellee.



     Norfolk Shipbuilding & Drydock Corporation, the employer,

appeals from an award of benefits to Arthur J. Robinson for an

injury by accident he sustained during his employment.         We find

that credible evidence supports the findings of the commission

and affirm the commission.

     The parties are fully conversant with the record to this

case, and a recitation of the facts is unnecessary to this

memorandum opinion.

     Guided by well-established principles, we construe the

evidence in the light most favorable to the party prevailing

below.   Crisp v. Brown's Tysons Corner Dodge, Inc., 1 Va. App.
503, 504, 339 S.E.2d 916, 916 (1986).       "If there is evidence, or

          *
          Pursuant to Code      §    17-116.010   this   opinion   is   not
designated for publication.
reasonable inferences can be drawn from the evidence, to support

the Commission's findings, they will not be disturbed on review,

even though there is evidence in the record to support a contrary

finding."     Morris v. Badger Powhatan/Figgie Int'l, Inc., 3 Va.

App. 276, 279, 348 S.E.2d 876, 877 (1986); see Code § 65.2-706.

"In determining whether credible evidence exists," this Court

will not "retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the

witnesses."     Wagner Enters., Inc. v. Brooks, 12 Va. App. 890,

894, 407 S.E.2d 32, 35 (1991) (citation omitted).    "[A]

determination of causation is a factual finding."     Ingersoll-Rand

Co. v. Musick, 7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

     The commission found, from the testimony of Robinson and

corroborating medical records, that Robinson injured his knee

during the execution of his job-related duty.    The commission

further found that Robinson continues to be partially disabled.

Finally, the commission found that Robinson had adequately

marketed his residual capacity.    Because the record contains

credible evidence to support these conclusions, we affirm the

award of the commission.

     The commission also held that Robinson was not discharged

for just cause.    Not every discharge to which the employer can

assign a reason is a "justified" discharge, and the commission

errs if it does not consider the nature of the conduct leading to

the discharge.     Eppling v. Schultz Dining Programs, 18 Va. App.




                                 - 2 -
125, 128-29, 442 S.E.2d 219, 221-22 (1994).   The reasons given by

employer in this case at best show a misunderstanding, at worst a

laziness, resulting in slight inconvenience to the employer.

They do not demonstrate "the type of willful misconduct or

misbehavior that, upon termination, justifies a forfeiture of

workers' compensation benefits."   Id. at 130, 442 S.E.2d at 222.

     Accordingly, the commission's decision is affirmed.

                                              Affirmed.




                              - 3 -